CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin New York Tax-Free Income Fund of our report dated July 17, 2017, relating to the financial statements and financial highlights, which appears in the Franklin New York Tax-Free Income Fund Annual Report on Form N-CSR for the year ended May 31, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers
